Title: To George Washington from Alexander McDougall, 6 August 1781
From: McDougall, Alexander
To: Washington, George


                        
                            Sir,
                            Augt 6th 1781.
                        
                        Forty five more rank & file of the Connecticut Militia have arrived, Since the last return. Secretary
                            Trumbulls Letter of the 4th Inst. is recd giving an account of a Spy Sent out by the Enemy. The light
                            Company of Col. Cortlandts is come down, and will move To-morrow; Some necessary repairs of Arms have detained them here
                            Since Saturday. I have the Honor to be, Your Excellencys most Hble Servant.
                        (Copy)

                    